People ex rel. Bruan v Brann (2020 NY Slip Op 04131)





People v Brann


2020 NY Slip Op 04131


Decided on July 17, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2020-04921

[*1]The People of the State of New York, ex rel. Kristin Bruan, on behalf of Yasmin Rodriguez, petitioner, 
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Kristin Bruan pro se of counsel), for petitioner.
Melinda Katz, District Attorney, Kew Gardens, NY (Hannah X. Scotti, Johnnette Traill, and William H. Branigan of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Yasmin Rodriguez on her own recognizance or, in the alternative, to set reasonable bail upon Queens County Docket No. CR-009561-20QN.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Criminal Court of the City of New York, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
BALKIN, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court